IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 18, 2008
                                     No. 08-10110
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

FREDERICK DEWAYNE MALONE

                                                  Plaintiff-Appellant

v.

GEORGE GALLAGHER; J WARREN ST JOHN; DANIEL L YOUNG

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:07-CV-741


Before KING, HIGGINBOTHAM, and HAYNES, Circuit Judges.
PER CURIAM:*
       Frederick Dewayne Malone, Texas prisoner # 0699305, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint, in which he alleged that a
state court judge violated his constitutional rights by denying a motion for a
personal recognizance bond and that his court-appointed attorneys violated his
constitutional rights by failing to file motions on his behalf. Although he renews
the allegations of his complaint, Malone does not challenge the district court’s
conclusion that Malone did not allege the attorneys were acting under the color


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-10110

of state law or that the claim against the judge is barred by absolute immunity.
Nor does Malone challenge the district court’s finding that the abstention
doctrine of Younger v. Harris, 401 U.S. 37 (1971), compelled the dismissal of
Malone’s complaint.
      By failing to brief any argument challenging the district court’s reasons
for dismissal, Malone has abandoned the only grounds for appeal. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Malone’s appeal is without arguable merit and therefore frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is
frivolous, it is dismissed. See 5TH CIR. R. 42.2. The district court’s dismissal of
Malone’s complaint and the dismissal of this appeal as frivolous count as two
strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996). Malone has previously accumulated more than
three strikes, and the § 1915(g) sanctions bar has been imposed. See Malone v.
Pedigo, No. 07-11025 (5th Cir. June 18, 2008). Malone is barred from proceeding
in forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        2